United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1424
                                    ___________

Ethel Thomas,                        *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
City of West Memphis, Arkansas,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: November 20, 2003
                              Filed: November 20, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Ethel Thomas appeals the district court’s* judgment entered on an adverse jury
verdict in Thomas's employment-discrimination action, but she did not request or
furnish a trial transcript. See Fed. R. App. P. 10(b)(1)-(2) (appellant’s duty to order
transcript). Thomas complains about her trial attorney, complains about issues that
are unreviewable without a transcript, and appears to ask for an independent
assessment of witness credibility. See Glick v. Henderson, 855 F.2d 536, 541 (8th
Cir. 1988) (no statutory or constitutional right to effective assistance of counsel in

      *
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
civil case); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th
Cir. 1987) (per curiam) (appellant’s failure to provide complete transcript makes it
impossible to review evidence presented at trial), cert. denied, 484 U.S. 1071 (1988);
Weber v. Block, 784 F.2d 313, 316-17 (8th Cir. 1986) (credibility determinations are
uniquely within province of trier of fact, and reviewing court may not substitute its
own credibility determination).

      Finding no basis for reversal, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-